 SEVILLE-SEA ISLE HOTEL CORPORATION299D The significance of the grievanceprocedureIn the Respondent's answer reference is made to thefact,previously noted, thateach of the complainants in this consolidated case filed a grievancewithrespect tohis termination,it is assertedthateach of these grievanceswas dulyprocessed to thefourth step of the contractual grievanceprocedure,and that an agreement wasreached at the step indicated,with respectto each grievance,thatthe discharge inquestion wouldstandTheRespondent argues thateachof the agreements reachedin the fourth step of the grievance procedure ought to be recognizedby this agencyas sufficient justification for the agency's refusal to assert its remedial powersSpielberg Manufacturing Company,112 NLRB1080in view ofmy determination,however, thatneitherof thedischarges challenged involved the commission of anyunfair labor practice,the legal issue presentedby the Respondent's contention doesnot appear to require considerationIn the light of the factual findings noted inthis report,and upon the entire recordin the case, I make the followingCONCLUSIONS OF LAWI1TheRespondent,Victor Chemical Works, is an employer withinthe meaningof Section2(2) of the Act,engaged in commerce and businessactivitieswhich affectcommerce, within the meaning of Section2(6) and (7) of the Act,as amended2 InternationalHod Carriers,Building andCommon Laborers Union of America,Local No 163, AFL-CIO, is a labororganizationwithin themeaning of Section2(5) of the Act,as amended3The General Counsel has failed to establishby a fair preponderance of theevidencethat the Respondentdiscriminated against JamesF O'Connell and ThomasDean, withinthe meaning of Section 8(a)(1) and(3) of the Act,as amended[Recommendations omittedfrom publication ]Seville-Sea Isle Hotel Corporation Operating the Seville Hotel iandInternational Union ofOperating Engineers, Local 491,491A,491B,AFL-CIO,Petitioner.Case No 12-RC-482No-vember 23, 1959DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations At, a hearing was held before Claude B Calkin, hearingofficerThe hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmedUpon the entire record in this case, the Board finds1The Employer is engaged in commerce within the meaning of theAct2The labor organizations involved claim to represent employees ofthe Employer3No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons 2i The name of the Employerappears asamended at the hearing2 Forthe reasonsdiscussedbelow, it isunnecessaryto resolve the contractbar questionraised herein125 NLRB No 42 300,DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner seeks to serve a unit of operating engineers, air--conditioning and refrigeration mechanics, and maintenance mechanicsfrom an existing hotelwide unit.The Employer and Hotel EmployeesUnion, Local 255, the Intervenor, moved to dismiss the petition on thegrounds that a contract bars the petition, and that the unit sought isinappropriate.Since 1955, the employees of the Employer have beenrepresented in a hotelwide unit under contracts between the Intervenorand the Employer, a member of the Southern Florida Hotel and MotelAssociation.3The Employer is engaged in operating a resort hotel. In this con-nection, the Employer has a maintenance department, comprised ofeight employees, classified as general maintenance men, who workunder the direction of the chief engineer.One of them performs allthe maintenance and repair work required for the refrigeration andair-conditioning units of the hotel.He works primarily in the engine-room and has complete responsibility for the performance of his typeof work.He has had vocational training at night school and experi-ence with other employers in this field., and is licensed.He is also aqualified instructor in refrigeration and air-conditioning in a voca-tional school.He has his own specialized hand tools and earns $400a month. The other seven employees perform whatever maintenanceand repair work is required at the Employer's hotel. In the perform-ance of such duties, they do electrical work, plumbing, plastering, car-pentry, and painting.The record does not establish that they haveany special skills other than the ability to perform general mainte-nance work.With respect to the unit the Petitioner seeks, Board precedent doesnot permit the severance of a maintenance unit en masse from anexisting broader unit.' In such circumstances, however, there is thepossibility that appropriate craft or departmental units may beseverable.In this connection, the air-conditioning and refrigerationemployee, described above, is the only employee in the maintenance de-partment affirmatively shown by the record to have any skill beyondthat of general handyman.However, the Board does not consider em-ployees performing refrigeration and air-conditioning repair andmaintenance work entitled to severance as either a craft. grouping or atraditional department .5Moreover, as a single employee, he could not,3 It appears that the Employer, as a member of the Southern Motel Association, anemployer association,executed its contracts with the Intervenor.Because of the disposi-tion herein of the unit issue, it is unnecessary to resolve whether the unit sought shouldbe employerwide or associationwide.4Union Steam Pump Company,118 NLRB 689,693 ;Cincinnati Division,DavisonChemical Company, Division of W. R. Grace & Company,110 NLRB 85, 86 ;The KrogerCompany,103 NLRB 218,219.In the hotel industry,the Board has recently refused toestablish a maintenance unit even in the absence of bargaining history.Florida Enter-prises, Inc. of Georgia d/b/a Cadillac Hotel,125 NLRB 258.5Hughes Aircraft Company,115 NLRB 504, 507-508;Inland Cold Storage Company,Inc.,115 NLRB 973;Merck & Co., Inc.,111 NLRB 960. THOMPSON,WEINMAN AND CO.AND PAGA MINING CO.3010in any event, be severed.6Finally, even assuming that the remainingmaintenance men could qualify as craftsmen in the trades in whichtheywork and could therefore constitute an appropriate unit, there isno showing that the Petitioner is the traditional representative forsuch crafts.' In these circumstances, we grant the motions of the Em-ployer and the Intervenor, and we shall dismiss the petition.[The Boarddismissedthe petition.]e Louis F. Dow Company,111 NLRB 609, 610.4Union Steam Pump Company,supra.AmericanPotash &Chemical Corporation,107 NLRB 1418.Thompson,Weinman and Company and Paga Mining CompanyandUnited Cement,Lime and Gypsum Workers InternationalUnion,AFL-CIO,Petitioner.Case No. 10-RC-4466.Novem-ber 23, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Stephen D. Hise, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins].Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within themeaningof the Act.2.The labor organization involved claims to represent certainemployees of the Employers.3.A question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a single unit comprising all production andmaintenance employees of both companies.The Employers, whileconceding that the unit described in the petition is appropriate, con-tend that there should be separate units for each company becauseeach is a separate entity, engaged in the production of differentproducts, and because there is little interchange of employees betweenthe companies.The record indicates that Thompson, Weinman and Company ownsall of the stock of Paga Mining Company and that both corporationshave the same officers.Although separate payrolls, accounting, andfinancial statements are maintained for the twocompanies,they share125 NLRB No. 32.